          Case 1:20-cv-03156-PGG Document 30 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PARKING TECHNOLOGY HOLDINGS
 LLC,

                                Plaintiff,                            ORDER

                  - against -                                   20 Civ. 3156 (PGG)

 PARK ASSIST, LLC,

                                Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                  The conference currently scheduled for August 20, 2020 will take place at 10:15

a.m by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines.

Dated: New York, New York
       August 18, 2020
